67 F.3d 148
Angela LARSON, etc., Appellant,v.Roger MILLER, et al., Appellees.
No. 94-2691.
United States Court of Appeals,Eighth Circuit.
Aug. 8, 1995.

Appeal from the United States District Court for the District of Nebraska.
Prior report:  55 F.3d 1343.
Appellees' petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court entered on May 31, 1995, are vacated.


1
The case is set for oral argument at 2:30 P.M. on Monday, September 11, 1995 in the U.S. Court and Custom House in St. Louis, Missouri.